I concur with the majority in all respects except upon the one question of the misconduct of counsel.
Here, we have an even more aggravated situation than was disclosed in State v. Stratton, 170 Wn. 666, 17 P.2d 621. The majority has already said: "There simply was no defense to be made as to the crime itself." And the whole issue, in practical effect, was as to whether the jury should, by its verdict, inflict the death penalty.
The deputy prosecutor, well knowing that fact and having, without doubt, fortified himself by reading the Stratton case and feeling justified in going just as far as the ruling of that case would permit, proceeded by that sanction of this court to pour out upon the jury a mingled product of fact (not in the evidence), deduction *Page 495 
and inference which was virtually certain to produce the hanging verdict which he desired. No jury, unless composed of supermen, could withstand such an appeal to their passion and prejudice. What was done in this case demonstrates the unwisdom of theStratton case; and in my judgment, in the interest of justice and fair dealing, the Stratton case should be overruled, and the judgment here should be reversed, with directions to grant a new trial.